5 F.3d 539NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Shula RAY, Plaintiff-Appellant,v.HILTON HOTELS, CORP., et al, Defendant-Appellee.
No. 91-56391.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 2, 1993.*Decided Sept. 7, 1993.

1
Appeal from the United States District Court for the Central District of California;  No. CV-90-5971-HLH, Harry L. Hupp, District Judge, Presiding.


2
C.D.Cal.


3
AFFIRMED.


4
MEMORANDUM***


5
Before:  BRUNETTI, KOZINSKI and BOGGS,** Circuit Judges.


6
Shula Ray appeals the district court's grant of summary judgment in favor of Hilton Hotels and the Hotel Employees and Restaurant Union.  We review de novo.  Ashton v. Cory, 780 F.2d 816, 818 (9th Cir.1986).


7
A. Ray failed to present sufficient evidence that the Union breached its duty of fair representation, Vaca v. Sipes, 386 U.S. 171, 190 (1967);  summary judgment in favor of the Union was therefore warranted.


8
B. As the district court correctly granted summary judgment in favor of the Union, Ray was not entitled to proceed against Hilton Hotels for a breach of its collective bargaining agreement.  Id. at 185-86;  Moore v. Bechtel Power Corp., 840 F.2d 634, 638 (9th Cir.1988).

AFFIRMED


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Danny J. Boggs, United States Circuit Judge, United States Court of Appeals for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3